              Case 3:19-cv-00066-DB Document 42 Filed 03/08/19 Page 1 of 2




                                              INTHE
            UNITED STATES DISTRICT COURT FOR
             THE WESTERN DISTRICT OF TEXAS
                    (EL PASO DIVISION)


El Paso County, Texas ci al.,
500 East San Antonio                                                                 08   2U1g
El Paso, Texas 79910
(915) 546 - 2000

                                      Plaintiffs,                                          EPij1y

               V.                                             Civil Action No. 3:$-cv-66
                                                                                       CJ(JjL

The Honorable Donald John Trump ci al.,)
President of the United States of Americo, et al.., )
                                                      )

                                      Defendants'     )
                                                      )




                    MEMORANDUM OF POINTS AND MJTHORITIES
                                  IN SUPPORT OF
                    PETITION FOR LEAVE TO FILE AMICUS CURIAE

       Petitioner hereby files the above captioned pleading as a friend of the Court in the interest of

justice for cost and time efficiency to reduce the burden of this litig4tion. The brief attached hereto is

incorporated herein pursuant to Rule 10 (c) of the FRCP to avoid repetition.

POINTS:       As stated above.

AUTHORITIES:            As stated above.
Case 3:19-cv-00066-DB Document 42 Filed 03/08/19 Page 2 of 2




                                      Respect1u11y submitted,

                                Is'
                                         Ray     ert Parker,
                                                          Petitioner pro se

                                      5021 Seminary Road
                                      Suite 725
                                      Alexan4lria, Virginia 22311
                                      (703) 328 - 1015
